DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 07 November 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 November 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2015-0134668 A) in view of Pfaadt (US 8,283,394 B2).
Regarding claim 1, Kim discloses a method for covering a primary element for optical spectacles, wherein at least a partial embedding of the primary element is implemented by an outer covering lining in order to obtain a functional element of optical spectacles (title/abstract; FIG. 2-3), said covering method includes the following steps: 
providing a first embedding member 8 having a first outer face and a first inner face in which is formed a first groove bordered by at least one first bearing area, and a second embedding member 8 having a second outer face and a second inner face in which is formed a second groove bordered by at least one second bearing area (FIG. 2-3; ¶ 13); 
positioning the first embedding member and the second embedding member 8 around the primary element 6, such that said primary element is positioned inside the first groove and the second groove, and that the at least one first bearing area and the at least one second bearing area are in contact with one another (FIG. 2-3; ¶ 16); and 
securing the at least one first bearing area and the at least one second bearing area, so that the first embedding member and the second embedding member form the outer covering lining embedding at least partially the primary element (¶ 16).
Kim does not appear to explicitly/expressly disclose preparing a molding composition comprising at least a mixture of cork particles in a thermoformable elastomeric material; 
making a first embedding member and a second embedding member by molding the molding composition, .
However, Pfaadt discloses a method of forming moldings from cork particles (title/abstract) including mixing cork particles and a thermoformable material and molding the mixture (5:23+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cork wallpaper of Kim to include molding of Pfaadt, in order to provide greater control of the shape and properties of the cork material with a process known in the art.
Regarding claim 2, Pfaadt discloses cork particles with a particle size between 0.5 to 1 mm (6:1-2) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 3, Pfaadt suggests a thermoplastic elastomer or a natural elastomer (3:51+, 4:20+, 5:9+).
Regarding claim 4, Pfaadt suggests between 60% and 80% of cork particles mixture and between 10% and 40% of thermoformable elastomer material (5:25+, 6:30+).
Regarding claim 5, Kim suggests securing of the at least one first bearing area and of the at least one second bearing area is achieved by gluing between the at least one first bearing area and the at least one second bearing area which are in contact (¶ 16).
Regarding claim 6, Kim suggests the primary element is an arm frame for optical spectacles, such that the functional element constitutes an arm of optical spectacles (FIG. 2; title/abstract, ¶ 16).
Regarding claim 7, Kim suggests the first groove is bordered by two first bearing areas extending on either side of said first groove, the second groove is bordered by two second bearing areas extending on either side of said second groove, so that the arm frame is completely embedded inside the outer covering lining (FIG. 3).
  
8. (Previously Presented) The covering method according to claim 1, wherein the primary element is a pair of lenses for optical spectacles, so that the functional element constitutes a front part of optical spectacles.  
9. (Previously Presented) The covering method according to claim 8, wherein the first groove is bordered by a single first bearing area, the second groove is bordered by a single second bearing area, such that the pair of lenses is partially embedded inside the outer covering lining with edges of the pair of lenses embedded inside the outer covering lining.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2015-0134668 A) in view of Pfaadt (US 8,283,394 B2) as applied to claim 1 above, further in view of Berthet-Bondet (FR 1560647 A).
Kim does not appear to expressly disclose an embeded lens.
However, Berthet-Bondet suggests a method forming spectacle frames (title/abstract) which includes sandwiching a lens between first and second embedding members 10/11 within first and second grooves 10c/11a bordered by a single first and second bearing areas (FIG. 3-6; ll. 29+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kim to include an embeded lens with the configuration of Berthet-Bondet, in order to form the remainder of the spectacles in a similar manner from cork materials.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM CHUN RAK
KR 102394982 B1
Megyery et al.
MOONSHADES Cork Sunglasses
MOONSHADES Ltd.
MOONSHADES Indiegogo 2016
Megyery
Moonshades Sunglasses
BAKER; Michael et al.
US 20210221963 A1
Levich; David
US 20210181527 A1
Gardaz; François et al.
US 10942367 B2
Gardaz; Francois
US 9535265 B2
Gardaz; Francois
US 9223149 B2
Tsengas; Steven
US 9220238 B2
Jacquier; Herve Francois Serge et al.
US 20120113381 A1
Hsu; Wen-Yi
US 7980689 B2
Berent; Erica G.
US 5818569 A
Jannard; James H.
US 5541674 A
GARD GEORGE E
US 2719329 A
BILLMEYER BRUCE R
US 2607747 A
WILEY JOHN W
US 2607748 A
MICHAEL LEVIN
US 2155429 A
WEST WILLIAM M
US 2087942 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742